Exhibit 10.1

 

EXECUTION COPY

 

Confirmation of OTC Convertible Note Hedge

 

 

 

Date:

February 5, 2008

 

 

To:

AAR Corp. (“Counterparty”)

 

1100 N. Wood Dale Road

Wood Dale, Illinios 60191

 

Attention:

Richard J. Poulton, Chief Financial Officer

 

Facsimile No.:

(630) 227-2039

 

Telephone No.:

(630) 227-2075

 

 

 

From:

Merrill Lynch Financial Markets, Inc. (“Dealer”)

 

 

Dealer Reference:

 

 

Dear Sir / Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into among
Counterparty, Dealer and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
(the “Agent”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions will govern, and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation will govern. References
herein to a “Transaction” shall be deemed to be references to a “Share Option
Transaction” for purposes of the Equity Definitions and a “Swap Transaction” for
the purposes of the Swap Definitions.

 

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 2002 form of the ISDA Master Agreement
(the “Master Agreement” or “Agreement”) as if we had executed an agreement in
such form (but without any Schedule and with the elections specified in the
“ISDA Master Agreement” Section of this Confirmation) on the Trade Date. In the
event of any inconsistency between the provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction.  The parties hereby agree that the Transaction evidenced by this
Confirmation shall be the only Transaction subject to and governed by the
Agreement.

 

The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that the provisions of the Note Indenture (as
defined below) that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum dated February 5, 2008 (the “Offering
Memorandum”) relating to the Reference Notes (as defined below).  The parties
agree that in the event of any inconsistency between the Note Indenture and the
Offering Memorandum, the parties will amend this Confirmation in good faith to
preserve the intent of the parties.

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

OTC Convertible Note Hedge (2014)

 

--------------------------------------------------------------------------------


 

General Terms:

 

Trade Date:

February 5, 2008

 

 

Effective Date:

The date of issuance of the Reference Notes.

 

 

Option Style:

Modified American, as described under “Settlement Terms” below.

 

 

Option Type:

Call

 

 

Seller:

Dealer

 

 

Buyer:

Counterparty

 

 

Shares:

The shares of Common Stock, $1.00 par value, of Counterparty (Security Symbol:
“AIR”) or such other securities or property (including cash) into which the
Reference Notes are convertible on the date of determination.

 

 

Number of Options:

The number of Reference Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Reference Notes; provided that the Number of Options shall be automatically
increased as of the date of exercise by Merrill Lynch, Pierce, Fenner & Smith
Incorporated of the Initial Purchasers’ (as such term is defined in the Purchase
Agreement) option to purchase additional Reference Notes pursuant to
Section 2(b) of the Purchase Agreement related to the purchase and sale of the
Reference Notes dated as of February 5, 2008 among Counterparty and the Initial
Purchasers (the “Purchase Agreement”) by the number of Reference Notes in
denominations of USD1,000 principal amount issued pursuant to such exercise
(such Reference Notes, the “Additional Reference Notes”).

 

 

Number of Shares:

The product of the Number of Options and the Conversion Rate (as defined in the
Note Indenture), but without regard to any adjustment to the Conversion Rate as
a result of the Excluded Provisions.

 

 

Premium:

$31,750,000.00; provided that if the Number of Options is increased pursuant to
the proviso to the definition of “Number of Options” above, an additional
Premium equal to the product of the number of Options by which the Number of
Options is so increased and $254 shall be paid on the Additional Premium Payment
Date.

 

 

Premium Payment Date:

The date of issuance of the Reference Notes.

 

 

Additional Premium Payment Date:

The closing date for the purchase and sale of the Additional Reference Notes.

 

 

Exchange:

New York Stock Exchange, Chicago Stock Exchange

 

 

Related Exchange(s):

All Exchanges

 

 

Reference Notes:

1.625% Convertible Senior Notes due 2014 of Counterparty

 

2

--------------------------------------------------------------------------------


 

Note Indenture:

The indenture, dated as of closing of the issuance of the Reference Notes,
between Counterparty and U.S. Bank National Association, as trustee relating to
the Reference Notes, as the same may be amended, modified or supplemented from
time to time. Certain defined terms used herein have the meanings assigned to
them in the Note Indenture.

 

 

Procedures for Exercise:

 

 

 

Potential Exercise Dates:

Each Conversion Date.

 

 

Conversion Date:

Each “conversion date” for any Reference Note pursuant to the terms of the Note
Indenture occurring before the Expiration Date.

 

 

Exercise on Conversion Dates:

On each Conversion Date, a number of Options equal to the number of Reference
Notes in denominations of USD1,000 principal amount validly submitted for
conversion on such Conversion Date in accordance with the terms of the Note
Indenture shall be automatically exercised; provided that if Counterparty makes
the direction described in Section 9.6 of the Note Indenture for the surrender
of any Reference Notes for exchange in lieu of conversion, such Reference Notes
shall be deemed not to have been submitted for conversion and no Conversion Date
shall be deemed to have occurred for such Reference Notes.

 

 

Exercise Period:

The period from and excluding the Effective Date to and including the Expiration
Date.

 

 

Expiration Date:

The earliest of (i) the maturity date of the Reference Notes and (ii) the first
day on which none of such Reference Notes remain outstanding, whether by virtue
of conversion, issuer repurchase or otherwise.

 

 

Multiple Exercise:

Applicable, as provided above under “Required Exercise on Conversion Dates”.

 

 

Minimum Number of Options:

Zero

 

 

Maximum Number of Options:

Number of Options

 

 

Automatic Exercise:

As provided above under “Required Exercise on Conversion Dates”.

 

3

--------------------------------------------------------------------------------


 

Exercise Notice:

Notwithstanding the exercise of any Options hereunder, Buyer shall be entitled
to receive the deliveries provided under “Settlement Terms” below only if Buyer
shall have delivered to Seller a written notice (“Exercise Notice”) prior to
5:00 PM, New York City time, on the “Business Day”, as defined in the Note
Indenture, prior to the first Scheduled Trading Day of the Conversion Reference
Period relating to the Reference Notes converted on the Conversion Date
occurring on the relevant Exercise Date (such time, the “Notice Deadline”) of
(i) the number of Options being exercised, (ii) the first Scheduled Trading Day
of the Conversion Reference Period, (iii) the scheduled settlement date under
the Note Indenture for the Reference Notes converted on the Conversion Date
occurring on the Exercise Date for such exercise and (iv) the applicable Cash
Percentage (as defined in the Note Indenture), if any; provided that with
respect to Reference Notes converted during the period beginning on February 1,
2014 and ending on the Business Day immediately preceding the Stated Maturity
(as defined in the Note Indenture) of the Reference Notes, the related Exercise
Notice need not contain the information specified in clause (i) of this sentence
and, in order to exercise any Options hereunder, Buyer shall deliver to Seller
prior to 5:00 p.m. New York City time on the Business Day (as defined in the
Note Indenture) prior to such Stated Maturity a written notice (“Supplemental
Exercise Notice”) setting forth the number of Reference Notes converted during
such period; provided further that, notwithstanding the foregoing, such notice
(and the related automatic exercise of Options) shall be effective if given
after the relevant Notice Deadline but prior to 5:00 PM New York City time, on
the fifth Scheduled Trading Day following the Notice Deadline, in which event
(A) the Calculation Agent shall adjust the Delivery Obligation (as defined
below) as appropriate to reflect the additional costs (including, but not
limited to, hedging mismatches and market losses) and reasonable expenses
incurred by Seller in connection with its hedging activities (including the
unwinding of any hedge position) as a result of its not having received such
notice prior to the applicable Notice Deadline and (B) the Cash Percentage shall
be deemed to be zero. If Buyer wishes to designate a Cash Percentage different
from zero, then Buyer shall represent and warrant in the Exercise Notice that,
at the time such election was made, Buyer has publicly disclosed all material
information with respect to itself and the Shares necessary for Buyer to be able
to purchase or sell Shares in compliance with applicable federal securities
laws.

 


Seller’s Telephone Number and
Telex and/or Facsimile Number
and Contact Details for purpose
of Giving Notice:

Address:



Attention:

Merrill Lynch Financial Markets, Inc.
4 World Financial Center, 17th Floor
New York, New York 10080
Merrill Lynch Financial Centre
Manager of Equity Documentation

 

 

Facsimile No.:

(917) 778-0835

 

 

Telephone No.:

(212) 449-1951

 

 

 

 

 

Settlement Terms:

 

 

 

Settlement Date:

The settlement date specified in the Note Indenture for the delivery of Shares
upon the conversion of Reference Notes.

 

4

--------------------------------------------------------------------------------


 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Exercise Notice” above, in respect of an Exercise
Date occurring on a Conversion Date, Seller will deliver to Buyer on the related
Settlement Date the product of the number of Options exercised on such Exercise
Date and the sum of (x) the number of Shares, if any, and (y) the amount of
cash, if any, in lieu of the “Remaining Shares”, as defined in the Note
Indenture, in each case, that Buyer is obligated to deliver or pay, as the case
may be, to the holder of a Convertible Note (in the principal amount of
USD1,000) converted on such Conversion Date pursuant to Section 9.18(a) or
Section 9.18(b), as applicable, of the Note Indenture (such Shares and cash,
collectively, the “Convertible Obligation”); provided that the Delivery
Obligation shall be determined by excluding any Shares (and cash in lieu of
fractional Shares) that Buyer is obligated to deliver to holders of the
Reference Notes as a direct or indirect result of any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Note Indenture and
any interest payment or distribution that Buyer is obligated to deliver in
respect of References Notes converted on such Conversion Date (including, for
the avoidance of doubt, any distributed property that Buyer is obligated to
deliver in lieu of any adjustment pursuant to Sections 9.8(c), (d) or (e) of the
Note Indenture); provided further that, for purposes of determining the Delivery
Obligation, the Cash Percentage shall be deemed to be zero if Buyer has not made
the representation and warranty specified in the final sentence under “Exercise
Notice” above or if the final proviso to the first sentence under “Exercise
Notice” above is applicable. Any fractional Shares to be delivered with respect
to any Delivery Obligation shall be valued at the Relevant Price for the last
Trading Day (as defined in the Note Indenture) of the Conversion Reference
Period, and Dealer shall deliver cash in lieu thereof.

 

 

Excluded Provisions:

Section 9.12 of the Note Indenture. Notwithstanding anything to the contrary
herein or in the Equity Definitions, in no event shall any adjustments in
respect of any Potential Adjustment Event or Extraordinary Event be made
hereunder as a result of any adjustments to the Conversion Rate pursuant to the
Excluded Provisions of the Note Indenture.

 

 

Conversion Reference Period:

For any Exercise Date, the “conversion reference period” as defined in the Note
Indenture with respect to the Conversion Date occurring on such Exercise Date.

 

 

Other Applicable Provisions:

To the extent Seller is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Buyer is the issuer of the Shares) and 9.12 of the Equity Definitions
will be applicable as if “Physical Settlement” applied to the Transaction.

 

5

--------------------------------------------------------------------------------


 

Adjustments:

 

 

 

Method of Adjustment:

Calculation Agent Adjustment; provided that the terms of this Transaction shall
be adjusted in a manner consistent with adjustments of the Conversion Rate of
the Reference Notes as provided in the Note Indenture; provided that no
adjustment in respect of any Potential Adjustment Event or Extraordinary Event
shall be made hereunder as a result of any adjustments to the Conversion Rate
pursuant to the Excluded Provisions of the Note Indenture.

 

 

Potential Adjustment Event:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means, subject to the preceding paragraph, the occurrence of
an event or condition that would result in an adjustment of the Conversion Rate
of the Reference Notes pursuant to the Note Indenture.

 

 

Extraordinary Events:

 

 

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition to which Section 9.14 of the Note
Indenture applies.

 

 

Consequences for Merger Events:

 

 

 

Share-for-Share:

The Transaction will be adjusted in a manner corresponding to the adjustments to
the Reference Notes as provided in the Note Indenture.

 

 

Share-for-Other:

The Transaction will be adjusted in a manner corresponding to the adjustments to
the Reference Notes as provided in the Note Indenture.

 

 

Share-for-Combined:

The Transaction will be adjusted in a manner corresponding to the adjustments to
the Reference Notes as provided in the Note Indenture.

 

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Buyer shall reasonably
promptly (but in any event prior to the third Exchange Business Day prior to the
effective date of such Merger Event) notify the Calculation Agent of the
weighted average of the types and amounts of consideration (a) received by the
holders of Shares entitled to receive cash, securities or other property or
assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election and (b) selected by holders of the Reference
Notes as the form of consideration into which the Reference Notes shall be
convertible from and after the effective date of such Merger Event.

 

 

Tender Offer:

Applicable, subject to “Consequences of Tender Offers” below. Notwithstanding
Section 12.1(d) of the Equity Definitions, “Tender Offer” means the occurrence
of any event or condition set forth in Section 9.8(f) of the Note Indenture.

 

 

Consequences of Tender Offers:

The Transaction will be adjusted in a manner corresponding to the adjustments to
the Reference Notes as provided in the Note Indenture.

 

6

--------------------------------------------------------------------------------


 

Nationalization, Insolvency and Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that Buyer
shall determine whether payment shall be settled in cash or Shares. In addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it will
also constitute a Delisting if the Exchange is located in the United States and
the Shares are not immediately re-listed, re-traded or re-quoted on any of the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Market
or the NASDAQ Global Select Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall thereafter be deemed
to be the Exchange.

 

 

Additional Disruption Events:

 

 

 

Change in Law:

Applicable

 

 

Failure to Deliver:

Applicable.

 

 

Insolvency Filing:

Applicable

 

 

Hedging Disruption Event:

Applicable

 

 

Increased Cost of Hedging:

Not Applicable

 

 

Loss of Stock Borrow:

Not Applicable

 

 

Increased Cost of Stock Borrow:

Not Applicable

 

 

Hedging Party:

Seller

 

 

Determining Party:

Seller

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

Additional Agreements, Representations and Covenants of Buyer, Etc.:

 

1.                                       Buyer hereby represents and warrants to
Seller, on each day from the Trade Date to and including the earlier of
(i) March 5, 2008 and (ii) the date by which Seller is able to initially
complete a hedge of its position relating to this Transaction, that:

 

a.                                       it will effect (and cause any
“affiliated purchaser” (as defined in Rule 10b-18 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) to effect) any
purchases, direct or indirect (including by means of any cash-settled or other
derivative instrument), of Shares

 

7

--------------------------------------------------------------------------------


 


OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SHARES
SOLELY THROUGH AGENT IN A MANNER THAT WOULD NOT CAUSE ANY PURCHASES BY SELLER OF
ITS HEDGE IN CONNECTION WITH THIS TRANSACTION NOT TO COMPLY APPLICABLE
SECURITIES LAWS;


 

b.                                      it will not engage in, or be engaged in,
any “distribution,” as such term is defined in Regulation M promulgated under
the Exchange Act, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M (it
being understood that Buyer makes no representation pursuant to this clause in
respect of any action or inaction taken by Seller or any initial purchaser of
the Reference Notes); and


 

c.                                       Buyer has publicly disclosed all
material information necessary for Buyer to be able to purchase or sell Shares
in compliance with applicable federal securities laws.


 

2.                                       If Buyer would be obligated to pay cash
(other than payment of the Premium and except in the case of an Event of Default
in which Buyer is the Defaulting Party or a Termination Event in which Buyer is
the Affected Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Master Agreement or (y) a
Termination Event of the type described in Section 5(b)(i), (ii), (iii), (iv),
or (v) of the Master Agreement that in the case of either (x) or (y) resulted
from an event or events outside Buyer’s control) to, or receive cash from,
Seller pursuant to the terms of this Agreement for any reason without having had
the right (other than pursuant to this paragraph (2), but including (x) the
right to deliver Shares under the Note Indenture upon conversion of the
Reference Notes or (y) the right to deliver or receive Shares in any other
document or agreement that would result, directly or indirectly, in a cash
payment hereunder) to elect to deliver or receive Shares in satisfaction of such
payment obligation, then Buyer may elect (by giving notice to Seller no later
than 8 a.m. New York time on the Exchange Business Day immediately following the
date of occurrence of the ezvent giving rise to such payment obligation) that
such payment obligation shall be satisfied by the delivery of a number of Shares
(or, if the Shares have been converted into other securities or property in
connection with an Extraordinary Event, a number or amount of such other
securities or property as a holder of Shares would be entitled to receive upon
the consummation or closing of such Extraordinary Event) having a cash value
equal to the amount of such payment obligation. Such number of Shares or amount
of other securities or property to be delivered shall be determined by the
Calculation Agent to be the number of Shares or amount of such other securities
or property that could be purchased or sold, as applicable, over a reasonable
period of time with the cash equivalent of or producing the cash equivalent of
such payment obligation). Settlement relating to any delivery of Shares or other
securities or property pursuant to this paragraph (2) shall occur within a
reasonable period of time.  Notwithstanding anything herein or in the Agreement
to the contrary, the aggregate number of Shares that Counterparty may be
required to deliver to Dealer under this Transaction shall not exceed the
product of (a) 1.5 and (b) the Number of Shares, as adjusted by the Calculation
Agent to account for any subdivision, stock-split, stock combination,
reclassification or similar dilutive or anti-dilutive event with respect to the
Shares.

 

3.                                       Counterparty is not, and after giving
effect to the Transaction contemplated hereby, will not be, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

4.                                       As of the Trade Date and each date on
which a payment or delivery is made by Counterparty hereunder, (i) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities; (ii) the capital of Counterparty is adequate
to conduct its business; and (iii) Counterparty has the ability to pay its debts
and other obligations as such obligations mature and does not intend to, or
believe that it will, incur debt or other obligations beyond its ability to pay
as such obligations mature.

 

5.                                      The representations and warranties set
forth in Section 1 of the Purchase Agreement (as defined herein) are hereby
deemed to be repeated to Dealer as if set forth herein.

 

8

--------------------------------------------------------------------------------


 

Additional Termination Events:

 

The occurrence of an Amendment Event or a Repayment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction, Counterparty is the sole Affected Party and Dealer is the sole
party entitled to designate an Early Termination Date; provided that in the case
of a Repayment Event, the Transaction shall be subject to termination only in
respect of the number of Reference Notes that cease to be outstanding in
connection with or as a result of such Repayment Event:

 

1.                                      “Amendment Event” means that the
Counterparty, without Dealer’s consent, amends, modifies, supplements or obtains
a waiver of (a) any term of the Note Indenture (as in effect prior to such
amendment, modification, supplement or waiver) or the Reference Notes relating
to the principal amount, coupon, maturity, repurchase obligation of the
Counterparty or redemption right of the Counterparty, (b) any material term
relating to conversion of the Reference Notes, including, without limitation,
any changes to the conversion price, conversion settlement dates or conversion
conditions or (c) any term that would require consent of the holders of 100% of
the principal amount of the Reference Notes to amend.

 

2.                                      “Repayment Event” means that (a) any
Reference Notes are repurchased (whether in connection with or as a result of a
fundamental change or change of control, howsoever defined, or for any other
reason) by the Counterparty, (b) any Reference Notes are delivered to the
Counterparty in exchange for delivery of any property or assets of the
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with a Conversion Date, (c) any principal of any of
the Reference Notes is repaid prior to the Stated Maturity (as defined in the
Note Indenture) (whether following acceleration of the Reference Notes or
otherwise), provided that no payments of cash made in respect of the conversion
of a Reference Note shall be deemed a payment of principal under this clause
(c), (d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Date.

 

3.                                       Initial Purchase Event. If an Initial
Purchase Event (as defined below) occurs, this Transaction shall terminate
automatically in its entirety and, notwithstanding anything to the contrary
herein, only the payments specified below shall be required hereunder in
connection with such Initial Purchase Event.

 

“Initial Purchase Event” means that the transactions contemplated by the
Purchase Agreement shall fail to close for any reason by the closing date for
the offering of the Reference Notes as specified in the Purchase Agreement.

 

If an Initial Purchase Event occurs for any reason other than due to a breach of
the Purchase Agreement by the Initial Purchasers, then all payments previously
made hereunder shall be returned to the person making such payment, including
the Premium, less an amount equal to the product of (a) the Number of Shares,
(b) 0.50 and (c) an amount equal to the excess, if any, of the closing price of
the Shares on the Trade Date over the closing price of the Shares on the date of
the Termination Event (the “Break Expense”); provided that any negative amount
shall be replaced by zero and provided further that to the extent the Premium
has not been paid, Buyer shall promptly pay Seller the Break Expense. Seller and
Buyer agree that actual damages would be difficult to ascertain under these
circumstances and that the amount of liquidated damages resulting from the
determination in the preceding sentence is a good faith estimate of such damages
and not a penalty.

 

If an Initial Purchase Event occurs due to a breach of the Purchase Agreement by
the Initial Purchasers, then all payments previously made hereunder, including
the Premium, promptly shall be returned to the

 

9

--------------------------------------------------------------------------------


 

person making such payment and no payments shall be required hereunder in
connection with such Initial Purchase Event.

 

Staggered Settlement:

 

If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
8.0% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares comprising the related Delivery Obligation on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows:

 

1.                                       in such notice, Seller will specify to
Buyer the related Staggered Settlement Dates (each of which will be such Nominal
Settlement Date and the last of which will be no later than twenty (20) Trading
Days following such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver hereunder among the Staggered
Settlement Dates or delivery times;

 

2.                                       the aggregate number of Shares that
Seller will deliver to Buyer hereunder on all such Staggered Settlement Dates or
delivery times will equal the number of Shares that Seller would otherwise be
required to deliver on such Nominal Settlement Date; and

 

3.                                       the procedures set forth above under
the heading “Settlement Terms” will apply on each Staggered Settlement Date,
except that the Shares comprising the Delivery Obligation will be allocated
among such Staggered Settlement Dates or delivery times as specified by Seller
in the notice referred to in clause (1) above.

 

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to the Delivery Obligation terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.

 

Disposition of Hedge Shares:

 

Counterparty hereby agrees that if, in the reasonable judgment of Seller based
on advice of counsel, the Shares acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction (the “Hedge Shares”) cannot be sold
in the U.S. public market by Seller without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Seller to sell
the Hedge Shares in a registered offering, make available to Seller an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (a) enter into an agreement, in form and substance satisfactory
to Seller, substantially in the form of an underwriting agreement for a
registered offering, (b) provide accountant’s “comfort” letters in customary
form for registered offerings of equity securities, (c) provide disclosure
opinions of nationally recognized outside counsel to Counterparty reasonably
acceptable to Seller, (d) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (e) afford Seller a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten offerings of equity securities; provided, however, that if Seller,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section shall apply at the election of Counterparty;
(ii) in order to allow Seller to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Seller, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Seller, due diligence rights (for Seller or any
designated buyer of the Hedge Shares from Seller), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to Seller (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary to compensate

 

10

--------------------------------------------------------------------------------


 

Seller for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares from Seller at the VWAP Price on such Exchange Business Days, and in such
amounts, as requested by Seller. “VWAP Price” means, on any Exchange Business
Day, the per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page AAR.N <equity> VAP (or any successor thereto)
in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on
such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).

 

Repurchase Notices:

 

Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 6% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
under this Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct. The “Notice Percentage” as
of any day is the fraction, expressed as a percentage, (i) the numerator of
which is the product of (a) the number of outstanding Reference Notes and (b) a
number of Shares per Reference Note equal to the Conversion Rate (as defined in
the Note Indenture) and (ii) the denominator of which is the number of Shares
outstanding on such day.

 

Conversion Rate Adjustment Notices

 

In connection with any adjustments to the Conversion Rate under the terms of the
Note Indenture, Counterparty shall provide to Dealer a copy of the notice of
adjustment required to be delivered to the Trustee (as defined in the Note
Indenture) pursuant to Section 9.11 of the Note Indenture concurrently with
filing of such notice with the Trustee.

 

11

--------------------------------------------------------------------------------


 

Compliance with
Securities Laws:

Each party represents and agrees that, in connection with this Transaction and
all related or contemporaneous sales and purchases of Shares by either party,
Buyer, or in the case of Seller, the person(s) that directly influences the
specific trading decisions of Seller, has complied and will comply with the
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”), and the Exchange Act, and the rules and regulations each thereunder,
including, without limitation, Section 9(a) of, and Rules 10b-5 and 13e and
Regulation M under, the Exchange Act; provided that each party shall be entitled
to rely conclusively on any information communicated by the other party
concerning such other party’s market activities.

 

 

 

Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.

 

 

 

Buyer further represents:

 

 

 

(a)  Buyer is not entering into this Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);

 

 

 

(b)  Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

 

 

Account Details:

Account for payments to Buyer:

To be advised

 

 

 

 

 

 

Account for payment to Seller:

Merrill Lynch Financial Markets

 

 

 

Chase Manhattan Bank

 

 

 

ABA# 021000021

 

 

 

Acct# 066642892

 

 

 

 

 

 

Accounts for deliveries of Shares:

To be advised

 

 

 

Bankruptcy Rights:

In the event of Buyer’s bankruptcy, Seller’s rights in connection with this
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from this Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.

 

 

Set-Off:

Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.

 

 

Collateral:

None.

 

12

--------------------------------------------------------------------------------


 

Transfer:

Buyer shall have the right to assign its rights and delegate its obligations
hereunder with respect to any portion of this Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld; provided that such
assignment or transfer shall be subject to receipt by Seller of opinions and
documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Buyer shall not be released from
its obligation to deliver any Exercise Notice or its obligations pursuant to
“Disposition of Hedge Shares”, “Repurchase Notices” or “Conversion Rate
Adjustment Notices” above.

 

 

 

Seller may transfer any of its rights or delegate its obligations under this
Transaction with the prior written consent of Buyer, such consent not to be
unreasonably withheld. In addition, if, as determined in Seller’s sole
discretion, its “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and rules promulgated thereunder) could be deemed to exceed 8% of
Counterparty’s outstanding Shares, Seller may, without Counterparty’s consent,
transfer or assign all or any part of its rights or obligations under this
Transaction to reduce such “beneficial ownership” to 7.5% to any third party
with a rating for its (or, if applicable, its Credit Support Provider’s) long
term, unsecured and unsubordinated indebtedness of AA or better by Standard &
Poor’s Ratings Service or its successor (“S&P”), or Aa3 or better by Moody’s
Investors Service (“Moody’s”) or, if either S&P or Moody’s ceases to rate such
debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Company and Seller. If after Seller’s commercially reasonable
efforts, Seller is unable to effect such a transfer or assignment on pricing
terms reasonably acceptable to Seller and within a time period reasonably
acceptable to Seller of a sufficient number of Options to reduce Seller’s
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
rules promulgated thereunder) to 7.5% of Counterparty’s outstanding Shares or
less, Seller may designate any Exchange Business Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of this Transaction,
such that its “beneficial ownership” following such partial termination will be
equal to or less than 7.5%. In the event that Seller so designates an Early
Termination Date with respect to a portion of this Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction.

 

Matters Relating to Agent:

 

1.                                       Agent will be responsible for the
operational aspects of the Transactions effected through it, such as record
keeping, reporting, and confirming Transactions to Buyer and Seller;

 

2.                                       Unless Buyer is a “major U.S.
institutional investor,” as defined in Rule 15a-6 of the Exchange Act, neither
Buyer nor Seller will contact the other without the direct involvement of Agent;

 

3.                                       Agent’s sole role under this Agreement
and with respect to any Transaction is as an agent of Buyer and Seller on a
disclosed basis and Agent shall have no responsibility or liability to Buyer or
Seller hereunder except for gross negligence or willful misconduct in the
performance of its duties as agent. Agent is authorized to act as agent for
Buyer, but only to the extent expressly required to satisfy the requirements of
Rule 15a-6 under the Exchange Act in respect of the Options described hereunder.
Agent shall have no authority to act as agent for Buyer generally or with
respect to transactions or other matters governed by this Agreement, except to
the extent expressly required to satisfy the requirements of Rule 15a-6 or in

 

13

--------------------------------------------------------------------------------


 

accordance with express instructions from Buyer.

 

Certain Important Information:

 

Dealer is an OTC Derivatives Dealer registered with the U.S. Securities and
Exchange Commission (SEC). Applicable SEC rules require us to provide you with
the following information regarding SEC regulation of OTC Derivatives Dealers:
Dealer is exempt from the provisions of the Securities Investor Protection Act
of 1970 (SIPA), including membership in the Securities Investor Protection
Corporation (SIPC). Therefore, your account is not covered by SIPA protection.
Except as otherwise agreed in writing by you and us, Dealer may repledge and
otherwise use in its business collateral you have pledged to Dealer under the
Agreement. Collateral you have pledged to Dealer will not be subject to the
requirements of Securities Exchange Act Rules: 8c-1 and 15c2-1 regarding
hypothecation of collateral; 15c3-2 regarding free credit balances; or 15c3-3
regarding custody of securities and calculations of a reserve formula applicable
to a fully regulated SEC registered broker or dealer. In the event of Dealer’s
failure (by insolvency or otherwise), you would likely be considered to be an
unsecured creditor of Dealer as to any collateral pledged to Dealer under the
Agreement.

 

Dealer is incorporated in Delaware and is a direct, wholly owned subsidiary of
Merrill Lynch & Co., Inc. Dealer has entered into this transaction as principal
through Agent as its agent. The time of this Transaction shall be notified to
the Counterparty upon request.

 

ISDA Master Agreement:

 

With respect to the Agreement, Seller and Counterparty each agree as follows:

 

“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.

 

“Specified Transaction” has the meaning assigned to such term in Section 14 of
this Agreement.

 

The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will apply
to Seller and will apply to Counterparty.  For such purpose, “Threshold Amount”
means, with respect to Counterparty, USD10,000,000  and, with respect to Seller,
three percent of the consolidated shareholders equity of Merrill Lynch and
Co., Inc.

 

The “Credit Event Upon Merger” provisions of Section 5(b)(v) of the Agreement
will not apply to Seller and will not apply to Counterparty.

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.

 

“Termination Currency” means USD.

 

Tax Representations.

 

(a)                                 Payer Representations. For the purpose of
Section 3(e) of the Agreement, each party represents to the other party that it
is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to
be made by it to the other party under the Agreement. In making this
representation, each party may rely on (i) the accuracy of any representations
made by the other party pursuant to Section 3(f) of the Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of the
Agreement, and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of the Agreement, and
(iii) the satisfaction of the agreement of the other party contained in
Section 4(d) of the Agreement; provided that it will not be a breach of this
representation where reliance is placed on clause (ii) above and the other party
does not deliver a form or document

 

14

--------------------------------------------------------------------------------


 

under Section 4(a)(iii) of the Agreement by reason of material prejudice to its
legal or commercial position.

 

(b)                                  Payee Representations. For the purpose of
Section 3(f) of the Agreement, each party makes the following representations to
the other party:

 

(i)                                     Dealer represents that it is a company
incorporated in a jurisdiction within the United States.

 

(ii)                                  Counterparty represents that it is a
corporation incorporated in Delaware.

 

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

 

(a)                                 Tax forms, documents or certificates to be
delivered are:

 

Dealer agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-9 and all required attachments, or any successor of such
form(s): (i) before the first payment date under this agreement; (ii) promptly
upon reasonable demand by Counterparty; and (iii) promptly upon learning that
any such Form previously provided by Dealer has become obsolete or incorrect.

 

Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Dealer), execute, and deliver to Dealer, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such
form(s) previously provided by Counterparty has become obsolete or incorrect.

 

 (b)                               Other documents to be delivered:

 

Party Required to
Deliver Document

 

Document Required to be Delivered

 

When Required

 

Covered by
Section 3(d)
Representation

Counterparty and Dealer

 

Evidence of the authority and true signatures of each official or representative
signing this Confirmation

 

Upon or before execution and delivery of this Confirmation

 

Yes

Counterparty

 

Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request

 

Upon or before execution and delivery of this Confirmation

 

Yes

Dealer

 

Guarantee of its Credit Support Provider, substantially in the form of Exhibit A
attached hereto, together with evidence of the authority and true signatures of
the signatories, if applicable

 

Upon or before execution and delivery of this Confirmation

 

No

 

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date,

Amendment Event

 

15

--------------------------------------------------------------------------------


 

(including in such notice a detailed description of any such amendment) and
Repayment Event (identifying in such notice the nature of such Repayment Event
and the principal amount at maturity of Reference Notes being paid).

 

Addresses for Notices. For the purpose of Section 12(a) of the Agreement:

 

Address for notices or communications to Seller for all purposes:

 

 

Address:

Merrill Lynch Financial Markets, Inc.

 

 

4 World Financial Center, 17th Floor

 

 

New York, New York 10080

 

 

Merrill Lynch Financial Centre

 

Attention:

Manager of Equity Documentation

 

Facsimile No.:

(917) 778-0835

 

Telephone No.:

(212) 449-1951

 

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

 

 

Address:

Merrill Lynch Financial Markets, Inc.

 

 

 

4 World Financial Center, 17th Floor

 

 

 

New York, New York 10080

 

 

 

Merrill Lynch Financial Centre

 

 

Attention:

Manager of Equity Documentation

 

 

Facsimile No.:

(917) 778-0835

 

 

Telephone No.:

(212) 449-1951

 

 

Address for notices or communications to Counterparty for all purposes:

 

 

Address:

AAR CORP.

 

 

1100 N. Wood Dale Road

 

 

Wood Dale, Illinois 60191

 

Attention:

Richard J. Poulton, Chief Financial Officer

 

Facsimile No.:

(630) 227-2039

 

Telephone No.:

(630) 227-2075

 

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:

 

 

Address:

AAR CORP.

 

 

1100 N. Wood Dale Road

 

 

Wood Dale, Illinois 60191

 

Attention:

General Counsel’s Office

 

Facsimile No.:

(630) 227-2058

 

Telephone No.:

(630) 227-2000

 

Process Agent.  For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent:

 

 

Address:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

 

222 Broadway, 16th Floor

 

 

 

New York, New York 10038

 

 

 

 

 

 

Attention:

Litigation Department

 

 

16

--------------------------------------------------------------------------------


 

 

Counterparty does not appoint a Process Agent.

 

Multibranch Party.

For the purpose of Section 10(c) of the Agreement: Neither Seller nor
Counterparty is a Multibranch Party.

 

 

Calculation Agent.

Seller; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.

 

Credit Support Document.

 

Seller: Guarantee of Merrill Lynch & Co., Inc. in the form attached hereto as
Exhibit A.

 

Counterparty: Not Applicable

 

Credit Support Provider.

 

With respect to Seller: Merrill Lynch & Co., Inc.

 

With respect to Counterparty: Not Applicable.

 

Governing Law.           This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

 

Submission to Jurisdiction.  Each party hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding by the
other party against it relating to the Transaction to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any of the foregoing.

 

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.

 

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

 

Eligible Contract Participant; Line of Business.  Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.

 

Acknowledgements:

 

(a)                The parties acknowledge and agree that there are no other
representations, agreements or other undertakings of the parties in relation to
this Transaction, except as set forth in this Confirmation.

 

17

--------------------------------------------------------------------------------


 

(b)                                 The parties hereto intend for:

 

(i)                                     Seller to be a “financial institution”
as defined in Section 101(22) of Title 11 of the United States Code (the
“Bankruptcy Code”) and this Transaction to be a “securities contract” as defined
in Section 741(7) of the Bankruptcy Code and a “swap agreement” as defined in
Section 101(53C) of the Bankruptcy Code, qualifying for the protections of,
among other sections, Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code;

 

(ii)                                  a party’s right to liquidate this
Transaction and to exercise any other remedies upon the occurrence of any Event
of Default under the Agreement with respect to the other party to constitute a
“contractual right” as defined in the Bankruptcy Code;

 

(iii)                               all payments for, under or in connection
with this Transaction, all payments for the Shares and the
transfer of such Shares to constitute “settlement payments” as defined in the
Bankruptcy Code.

 

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.”
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”

 

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording  Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

 

Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange. 
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

 

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

 

[Signatures follow on separate page]

 

18

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

 

Very truly yours,

 

 

 

MERRILL LYNCH FINANCIAL MARKETS, INC.

 

 

 

By:

  /s/ Fran Jacobson

 

 

Name: Fran Jacobson

 

Title: Authorized Signatory

 

Confirmed as of the date first above written:

 

AAR CORP.

 

 

By:

  /s/ Timothy J. Romenesko

 

Name: Timothy J. Romenesko

Title: President & COO

 

 

Acknowledged and agreed as to matters to the Agent:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

 

Solely in its capacity as Agent hereunder

 

By:

  /s/ Angelina Lopes

 

Name: Angelina Lopes

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTEE OF MERRILL LYNCH & CO., INC.

 

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to AAR Corp. (the
“Company”), the due and punctual payment of any and all amounts payable by
Merrill Lynch Financial Markets, Inc., a company incorporated in Delaware
(“ML”), under the terms of the Confirmation of OTC Convertible Note Hedge
between the Company and ML (ML as Seller), dated as of February 5, 2008, with
respect to the Reference Notes (as defined therein) of Company due 2014 (the
“Confirmation”), including, in case of default, interest on any amount due, when
and as the same shall become due and payable, whether on the scheduled payment
dates, at maturity, upon declaration of termination or otherwise, according to
the terms thereof.  In case of the failure of ML punctually to make any such
payment, ML  & Co. hereby agrees to make such payment, or cause such payment to
be made, promptly upon demand made by the Company to ML & Co.; provided, however
that delay by the Company in giving such demand shall in no event affect ML &
Co.’s obligations under this Guarantee.  This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment guaranteed hereunder, in whole or in part, is rescinded or must
otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.

 

ML & Co. hereby agrees that its obligations hereunder constitute a guarantee of
payment when due and not of collection and that its obligations hereunder shall
be unconditional, irrespective of the validity, regularity or enforceability of
the Confirmation; the absence of any action to enforce the same; any waiver or
consent by the Company concerning any provisions thereof; the rendering of any
judgment against ML or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor.  ML covenants that this guarantee will
not be discharged except by complete payment of the amounts payable under the
Confirmation.  This Guarantee shall continue to be effective if ML merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.

 

ML & Co. shall not exercise any rights that it may acquire by way of subrogation
as a result of a payment by it under this Guarantee at any time when any of the
obligations of ML shall have become due and remain unpaid. Any amount paid to
ML & Co. in violation of the preceding sentence shall be held for the benefit of
the Company and shall forthwith be paid to the Company to be credited and
applied to such obligations of ML then due and unpaid.  Subject to the
foregoing, upon payment of all such obligations of ML, ML & Co. shall be
subrogated to the rights of the Company against ML, and the Company agrees to
take at ML & Co.’s expense such steps as ML &Co. may reasonably request to
implement such subrogation.

 

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

 

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co.  and complies with all applicable laws.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

 

 

MERRILL LYNCH & CO., INC.

 

 

 

 

 

 

 

By:

  /s/ Patricia Kropiewnicki

 

 

 

  Name: Patricia Kropiewnicki

 

 

  Title: Designated Signatory

 

 

  Date: February 6, 2008

 

--------------------------------------------------------------------------------